DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partanen (US Doc. No. 20050223338).
Regarding claim 1, Partanen discloses a method for controlling a display system comprising: causing a display device displaying a menu screen as an on-screen display to store definition information defining the menu screen (as shown in Figures 1-2; see also paragraph 0042); causing a information processing device to generate update information used to update the definition information (see paragraphs 0040-0042); causing the information processing device to transmit the update information to the display device (see paragraphs 0040-0042 – note that when the update information comes in it is displayed on the screen); causing the display device generating an updated definition information, based on the update information, by updating the definition information (see paragraphs 0039-0042); and causing the display device to generate the menu screen, based on the updated definition information (see paragraph 0050).
Regarding claim 2, Partanen discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the update information is text data (see paragraph 0042).
Regarding claim 3, Partanen discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further causing the display device to update the definition information in response to a user operation (see paragraphs 0040 and 0050).
Regarding claim 4, Partanen discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further causing the display device to restore an initial state of the definition information (see paragraph 0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Partanen (US Doc. No. 20050223338).
Regarding claim 5, Partanen discloses a display system comprising: a display device displaying a menu screen as an on-screen display (Figure 9, element 10; see also Figures 1-2); and an information processing device generating update information used to update a definition information defining the menu screen (Figure 9, element 70), the display device including a storage circuit storing the definition information (60), and generating an updated definition information, based on the update information, by updating the definition information and generating the menu screen, based on the updated definition information (see paragraphs 0042 and 0050).  Partanen does not specifically disclose a processing circuit.
It would have been obvious to one of ordinary skill in the art that since Partanen discloses a portable electronic device (see paragraph 0039), then the portable electronic device would obviously include a processor [read: processing circuit] since the electronic device needs a controller to operate the display, software program, and information storage (as shown in Figure 9). 
Regarding claim 6, Partanen discloses a display device comprising: a display unit displaying a menu screen as an on-screen display (Figure 9, element 10; see also Figures 1-2); a storage circuit storing definition information defining the menu screen (Figure 9, element 60); an input interface to which update information used to update the definition information is inputted from outside (see Figure 1, elements 40, 42, and 50); updating the definition information, based on the update information, and generating the menu screen, based on the updated definition information (see paragraphs 0042 and 0050).  Partanen does not specifically disclose a processing circuit.
It would have been obvious to one of ordinary skill in the art that since Partanen discloses a portable electronic device (see paragraph 0039), then the portable electronic device would obviously include a processor [read: processing circuit] since the electronic device needs a controller to operate the display, software program, and information storage (as shown in Figure 9). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clements (USPN 10691397) discloses multiple mobile devices which contain menus and can be updated remotely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694